DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/2022 has been entered.

Applicant’s amendments and arguments filed on July 11, 2022 have been received and entered. Claim 1 has been amended, while claims 2, 5-7, 11-12, 15-16, 21 23-48 have been canceled. Claims 1, 3-4, 8-10, 13-14, 17-20 and 22 are pending in the instant application. 

Election/Restrictions
Applicant’s election without traverse of claims 1-14, 17-21 (group I) in the reply filed on November 11, 2019 was acknowledged. Applicant further elect Cas9 nuclease as DNA sequence modifying enzyme. Therefore, claims 5-6 were withdraw as they are drawn to non-elected species. It is relevant to note that the withdrawn species would be considered for rejoinder following elected species are found allowable.
Claim 22 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 11, 2019. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/11/2022 and 11/02/2022 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 
Claims 1, 3-4, 8-10, 13-14, 17-19 and 20 are under consideration. 


Withdrawn-Claim Rejections - 35 USC § 103
Claims 1, 3-4, 8-10, 13-14, 17 and 18 remain rejected under 35 U.S.C. 103 as being unpatentable over Noble et al (Sci. Adv. April 5, 2017;3: e1601964 ,1-7)/Esvelt et al (US20190241879, dated 08/08/2019, effective filing date 09/09/2016, art of record) and Akbari et al (ACS Synth Biol. 2014 Dec 19; 3(12): 915-928, IDS). Applicant’s arguments and amendments to the claims obviate the basis of the rejection. It is relevant to note that prior art fails to teach cleaving of essential target gene without subsequent copying of target gene by homologous recombination. The driving force behind the spread of the claimed construct is not a copying of the construct by homologous recombination but rather rescue of the progeny that carry the rescue transgene when the claimed construct is inserted in one of their chromosomes or an extrachromosomal element, and killing of progeny that do not have a copy of the rescue transgene when the claimed construct is not inserted a chromosomal or an extrachromosomal location. Additional supporting data by Applicant published after the priority date of the present application further demonstrate the creation of two new ClvR elements that target genes located at different positions in the genome and with different sequences, resulting in cleavage of the target gene at a very high frequency and spread of the cleaved target gene without the occurrence of homing/homologous recombination at the target gene location when a rescue transgene is positioned at another location in the genome (Oberhoffer et al PNAS, Vol. 117, No. 16, pp. 9013-9021, 2020). Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot. 
New-Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 8-10, 13-14, 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
A vector, comprising: 
a first gene encoding a DNA sequence modifying enzyme, wherein the DNA modifying enzyme induces one or more sequence modifications in an endogenous copy of an essential gene, wherein the DNA sequence modifying enzyme is Cas9 nuclease;
a first promoter operably linked to the first gene encoding the DNA sequence modifying enzyme; wherein the first promoter is selected from the group consisting of a germline promoter, a male specific germline promoter, a female specific germline promoter, 
a second gene that is rescue gene sequence; 
a second promoter operably linked to the rescue transgene; and optionally, one or more cargo sequences; and
one or more genes encoding a guide RNA, wherein the guide RNA enables the Cas9 nuclease to target specific sequences within the essential gene; 
wherein the vector comprises one or more additional sequences, wherein the one or more additional sequences allow the vector to be positioned in a chromosome or an extra-chromosomal element, and 
wherein the one or more sequence modifications being cleavage of the essential gene resulting in the essential gene being rendered partially or wholly non-functional and resulting in a defect in survival, growth control, fertility, or differentiation in absence of the rescue transgene, 
wherein a rescue of the defect occurs by the rescue transgene being positioned in a chromosomal or extrachromosomal location that is different from the location of the endogenous copy of the essential gene, 
wherein the rescue transgene is either a recoded copy of the essential gene or is a gene of unrelated sequence, wherein the rescue transgene encodes a protein that is functionally equivalent to a protein encoded by the essential gene, and 
wherein the DNA sequence modifying Cas9 nuclease does not modify the rescue transgene; 
does not reasonably provide enablement for (i) gene drive vector that does not include one or more genes encoding a guide RNA to target specific sequences within the essential gene, (ii) using any cell cell-type specific promoter, any tissue-specific promoter, any ubiquitous promoter to express Cas9 to cleave the essential gene.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
In determining whether Applicant’s claims are enabled, it must be found that one of skill in the art at the time of invention by applicant would not have had to perform “undue experimentation” to make and/or use the invention claimed.  Such a determination is not a simple factual consideration, but is a conclusion reached by weighing at least eight factors as set forth in In re Wands, 858 F.2d at 737, 8 USPQ 1400, 2d at 1404.  Such factors are: (1) The breadth of the claims; (2) The nature of the invention; (3) The state of the art; (4) The level of one of ordinary skill in the art; (5) The level of predictability in the art; (6) The amount of direction and guidance provided by Applicant; (7) The existence of working examples; and (8) The quantity of experimentation needed to make and/or use the invention. 
The office has analyzed the specification in direct accordance to the factors outlines in In re Wands. MPEP 2164.04 states: “[W]hile the analysis and conclusion of a lack of enablement are based on factors discussed in MPEP 2164.01(a) and the evidence as whole, it is not necessary to discuss each factor in written enablement rejection.” These factors will be analyzed, in turn, to demonstrate that one of ordinary skill in the art would have had to perform “undue experimentation” to make and/or use the invention and therefore, applicant’s claims are not enabled.
Nature of the Invention:
Claims are directed to a vector, comprising: a first gene encoding a DNA sequence modifying enzyme, wherein the DNA modifying enzyme induces one or more sequence modifications in an endogenous copy of an essential gene, wherein the DNA sequence modifying enzyme is Cas9 nuclease;
a first promoter operably linked to the first gene encoding the DNA sequence modifying enzyme; 
a second gene encoding a rescue transgene; 
a second promoter operably linked to a rescue transgene; and optionally, one or more cargo sequences; and
wherein the vector comprises one or more additional sequences, wherein the one or more additional sequences allow the vector to be positioned in a chromosome or an extra-chromosomal element, and 
wherein the one or more sequence modifications being cleavage of the essential gene resulting in the essential gene being rendered partially or wholly non-functional and resulting in a defect in survival, growth control, fertility, or differentiation in absence of the rescue transgene, 
wherein a rescue of the defect occurs by the rescue transgene being positioned in a chromosomal or extrachromosomal location that is different from the location of the endogenous copy of the essential gene, 
wherein the rescue transgene is either a recoded copy of the essential gene or is a gene of unrelated sequence, wherein the rescue transgene encodes a protein that is functionally equivalent to a protein encoded by the essential gene.
Dependent claim 2 limit the vector wherein the Cas9 nuclease cleaves and generates one or more single or double strand breaks in the endogenous copy of the essential gene.
Claim 14 limits the vector wherein the first promoter is selected from the group consisting of a germline promoter, a male specific germline promoter, a female specific germline promoter, a cell-type specific promoter, a tissue-specific promoter, a ubiquitous promoter, a promoter activated at a specific stage of mitosis, and a promoter activated at a specific stage of meiosis. Claim 18 is directed to vector further comprising one or more genes encoding a guide RNA, wherein the guide RNA enables the nuclease to target specific sequences within the essential gene through Watson-Crick base pairing.
Breadth of the claims:
The claims are broadly directed to a vector comprising: a first gene encoding a DNA sequence modifying enzyme Cas9 that in absence of gRNA induces one or more sequence modifications in an endogenous copy of an essential gene, wherein the one or more sequence modifications being cleavage of the essential gene resulting in the essential gene being rendered partially or wholly non-functional and resulting in a defect in survival, growth control, fertility, or differentiation in absence of the rescue transgene. The independent claim 1vector comprises any first promoter regulating/that regulates an expression of the first gene encoding the DNA sequence modifying enzyme Cas9 including any cell-type specific promoter or any ubiquitous promoter. Claim 19 recites a conditional clause that is not required to occur and read on condition of only when a nuclease domain of Cas9 is inactivated through one or more mutations, and the vector comprises genus of any different nuclease domain.
Guidance of the Specification and The Existence of Working Examples:
The specification discloses an X cleavage mediated Y drive. The vector is present on the Y chromosome. Cleavage of an essential gene located on the X chromosome is brought about by Cas9 and associated gRNAs. The Y chromosome also carries a recoded version of the essential gene that is resistant to cleavage by Cas9. (see fig. 1A-1C). FIG. 15A-FIG. 15C show an embodiment of DNA sequence modification-based gene drive (herein referred to as ClvR when a nuclease is used for DNA sequence modification) construct design and principle according to the present disclosure. The specification further teaches an embodiment of an alignment of the target gene (Drosophila melanogaster tko—Examples 15 and 16) with the recoded rescue based on Drosophila virilis tko. Target exon in red, recoded rescue exon in green, gRNA target sites in pink, PAM in bold letters, additional silent point mutations introduced into the rescue copy to reduce homology in blue (see fig. 17). 
State of the Art and Predictability of the Art and the Amount of Experimentation
Necessary:
The state of the art before the effective filing date of instant invention teach homing endonuclease genes created using the CRISPR/Cas9 endonuclease system, in which the Cas9 endonuclease is targeted to specific sequences through association with one or more independently expressed guide RNAs (gRNAs) (Esvelt et al 2014, eLife 3: e03401).  The art teaches Cas9 in conjunction with one or more gRNAs can be used to cleave a gene at multiple positions, making these reagents ideal tools for HEG engineering. It is relevant to note that state of prior art before filing of instant application require that cleavage be followed by repair and copying of the intact HEG through high-fidelity HR (Noble et al 2017, Sci Adv 3:e1601964). The specification teaches and post filing art of  Oberhofer et al (PNAS, 2019, 6250-6259, IDS) teaches a vector that includes germline expressed Cas9 and gRNAs that is designed to cleave in trans and thereby disrupt any endogenous wild-type copies of an essential gene, and a recoded version of the essential gene resistant to cleavage and recombination or gene conversion with cleaved versions of the wild-type allele, and therefore able to rescue those who carry it in cis, that behaves as a selfish genetic element  (Fig. 1A-C). The independent claim requires a vector comprising: a first gene encoding a DNA sequence modifying enzyme Cas9 operably linked to any promoter that in absence of gRNA induces one or more sequence modifications in an endogenous copy of any essential gene, wherein sequence modifications being cleavage of the essential gene resulting in the essential gene being rendered partially or wholly non-functional and resulting in a defect in survival, growth control, fertility, or differentiation in absence of the rescue transgene. This specification discloses only two components: a site-specific DNA modifying enzyme that targets a gene required for viability or fertility in any way (an essential gene), and a second, functional version of the essential gene that includes sequences that are resistant to modification by the site-specific DNA modifying enzyme (the rescue transgene). When these two elements are linked together, for example, in a vector (e.g., plasmid), organisms that carry the vector always survive because they always carry the rescue transgene. In contrast, organisms that do not carry the rescue transgene will die or be sterile if they only carry inactive copies of the essential gene that are inherited from vector-bearing parents or created de novo through site-specific DNA modifying enzyme activity that is brought into these cells through diffusion, transport, or cell-cell movemen (see para. 82 of the application).  The guidance provided in the specification is limited to gene drive vector comprising comprises a DNA sequence modifying enzyme such as Cas9, a set of gRNAs targeting an essential gene for cleavage, (or a sequence targeted base editor) and a recoded version of the target that is immune to modification linked as a single construct (see para. 83 of the specification). The art teaches that the Cas9 protein is responsible for locating and cleaving target DNA, both in natural and in artificial CRISPR/Cas systems. The Cas9 protein has six domains, REC I, REC II, Bridge Helix, PAM Interacting, HNH and RuvC. The art teaches The Cas9 protein remains inactive in the absence of guide RNA (Jinek et al 2014, Science 343, 1247997). In engineered CRISPR systems, guide RNA is comprised of a single strand of RNA that forms a T-shape comprised of one tetraloop and two or three stem loops (Nishimasu H., et al Cell 156(5), 935–949.). The guide RNA is engineered to have a 5′ end that is complimentary to the target DNA sequence. Once the Cas9 protein is activated, the Cas9 protein finds a potential target sequence with the appropriate PAM, the protein will cleave the bases immediately upstream of the PAM and pair them with the complementary region on the guide RNA (Sternberg et al Nature 507(7490), 62–67 (2014)). In the instant case, neither the specification nor the prior art provides any guidance of DNA modifying enzymeCas9 inducing one or more sequence modifications in an endogenous copy of an essential gene or cleaving and generating one or more single or double strand break in the endogenous copy of the essential gene in absence of a gRNA that enables the nuclease to target the sequence within the essential gene as broadly embraced by the breadth of the claim. One of skill in the art would have to perform undue experimentation to make and use the invention, without reasonable expectation of success.
Claims are directed to a vector comprising a genus of nucleic acids encoded polypeptides having undefined and unlimited structures and associated function; a genus of promoters, a genera of rescue transgenes and a genera of cargo sequences having no specific structural elements ... said genera of DNA modifying Cas9 modifies any endogenous copy of any essential gene/genera of essential genes having no specific structural elements as set forth in the claims. The vector also comprises one or more sequence that allows the vector to be positioned on any chromosome(s) in any cellular context/host genome rescue transgenes. The prior art teaches the structure and function of synthetic promoters, nucleases, DNA modifying systems and enzymes. For instance, Buchman et al., (PNAS, 2018, Vol. 115(18): 4725-4730, in IDS) provides evidence that there are structural and functional variations among different promoters and their utility in diverse populations/host cell genome and cellular context remains to be demonstrated and limitations of vector systems comprising different synthetic promoters (see abstract; Introduction; Discussion and entire document. Hammond et al., (PLOS Genetics, 2017, Vol. 13(10), pages 1-16, in IDS) provides evidence that there are limitations regarding gene drive constructs comprising CRISPR nuclease(s) constructs and leads to selection to resistance (abstract; See Fig. 1, page 3, Fig. 2, page 6; Fig.3, page 8; Fig. 4, page 10; and entire document). Knott et al., (Science, 2018, Vol. 361: 866-869) provides evidence that the structure, function and binding to the target sequence and the efficiency varies depending on the origin of CRISPR/Cas nuclease(s), design and structure of synthetic guide RNAs and conclude unintended binding, modification and cleavage of nucleic acids pose a challenge to all technologies for genetic modification ... "reinforces the necessity for nuclease specificity and targeted delivery'' i.e., structure associated with function (Abstract; col. 1, page 869 and entire document). 
 The scope of each of these claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number/a genera of active molecules, as broadly encompassed by the claims in the claimed vector. Since the structure of any "DNA sequence modifying complex(s)", "promoters", "rescue transgenes" and "cargo sequences" having no specific structural elements... said genera of DNA modifying complex(s) modifies any endogenous copy of any essential gene/genera of essential genes having no specific structural elements and said vector containing one or more sequence allowing vector to be positioned on any chromosomes in any cellular context/host genome will remain active in the claimed system requires a knowledge of how each component of the composition in the claimed system affects the activity. In addition, since the structure of a "DNA sequence modifying complex (sf, "promoters", "rescue transgenes" and cargo sequences" determines its functional properties, predictability of which molecule "DNA sequence modifying comp!ex(s)", "promoters", "rescue transgenes" and "cargo sequences" can remain active in a vector requires a knowledge of and guidance with regard to the relationship of the structure to its function. However, in this case the disclosure is limited to the characterization of a vector comprising specific constructs and specifically exemplified in example 1-3 and 15). The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)). Without sufficient guidance, determination of a genus of active molecules having no specific structural elements in the composition of the claimed system is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988). An artisan would have to test each of the element in the vector to make and use the invention, without reasonable expectation of success. 
In conclusion, in view of breadth of the claims and absence of a strong showing by Applicant, in the way of specific guidance and direction, and/or working examples demonstrating the same, such invention as claimed by Applicant is not enabled for the full scope of the claimed inventions as supported by the observations in the art record.

Claim Rejections - 35 USC § 112-written description 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 8-10, 13-14, 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims encompass a vector comprising a first gene encoding a DNA sequence modifying enzyme, wherein the DNA modifying enzyme induces one or more sequence modifications in an endogenous copy of an essential gene, wherein the DNA sequence modifying enzyme is Cas9 nuclease; any first promoter operably linked to the first gene encoding the DNA sequence modifying enzyme Cas9; any second gene encoding a rescue transgene; any second promoter operably linked to a rescue transgene; and wherein the vector comprises one or more additional sequences, wherein the one or more additional sequences allow the vector to be positioned in a chromosome or an extra-chromosomal element, and  wherein the one or more sequence modifications being cleavage of the essential gene resulting in the essential gene being rendered partially or wholly non-functional and resulting in a defect in survival, growth control, fertility, or differentiation in absence of the rescue transgene, wherein a rescue of the defect occurs by the rescue transgene being positioned in a chromosomal or extrachromosomal location that is different from the location of the endogenous copy of the essential gene,  wherein the rescue transgene is either a recoded copy of the essential gene or is a gene of unrelated sequence, wherein the rescue transgene encodes a protein that is functionally equivalent to a protein encoded by the essential gene.
In analyzing whether the written description requirement is met for the genus claim, it is
determined whether a representative number of species have been sufficiently described by other
relevant identifying characteristics, specific features and functional attributes that would
distinguish different members of the claimed genus.
 As recited instant method claims embrace a vector comprising a first gene encoding a DNA sequence modifying enzyme Cas9, wherein the DNA modifying enzyme induces one or more sequence modifications in an endogenous copy of an essential gene in absence of any gRNA. Further claimed vector constitute a genus of any first promoter regulating/that regulates an expression of the first gene encoding the DNA sequence modifying enzyme Cas9 or any one or more additional sequences, wherein the one or more additional sequences allow the vector to be positioned in a chromosome or an extra-chromosomal element.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that ''applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date
sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed.'' Vas-cath Inc. v. Mahurkar, 19USPQ2d at
1 117. The specification does not ''clearly allow persons of ordinary skill in the art to recognize
that [he or she] invented what is claimed.'' Vas-cath Inc. v. Mahurkar, 19USPQ2d at 1116.
The specification teaches X chromosome cleavage mediated Y chromosome Drive consists of Cas9, gRNAs which target an essential (i.e. recessive lethal) gene on the X chromosome (example1). Example 2 teaches X drive consists of Cas9, gRNAs which target an essential gene on the X chromosome, and a recoded or sequence unrelated copy of this target X gene which is immune to gRNA targeting, which are situated together at the same locus as the target gene (FIG. 2A). Example 3 teaches autosomal drive consists of Cas9, gRNAs which target an essential autosomal gene, and a recoded or sequence unrelated copy of this target gene which is immune to gRNA targeting, which are situated together at the same locus as the target gene (FIG. 3A). Example 4 teaches Cleavage mediated 2-locus autosomal drive consists of Cas9, gRNAs which target an essential autosomal gene, and a recoded or sequence unrelated copy of this target gene which is immune to gRNA targeting, which are situated together on a different autosome (wild type W) than the target gene (FIG. 4A). Example 15 teaches a CleaveR drive system showing reduction to practice. FIG. 15A shows a schematic of an embodiment of a Construct A with a U6:3-gRNA, an attP site, the tko rescue copy from Drosophila virilis (Dv) and a ubiquitous opie2-td-tomato marker. Only elements between the homology arms were inserted into the germline via Cas9 mediated HR. FIG. 15B shows an embodiment of a Construct B with an attB site, a 3xP3-GFP marker, Cas9 driven by nanos regulatory elements, and a set of four U6 driven gRNAs.
In the instant case, specification fails to disclose a vector comprising a first gene encoding a DNA sequence modifying enzyme Cas9, wherein the DNA modifying enzyme induces one or more sequence modifications in an endogenous copy of an essential gene in absence of any gRNA. The art teaches guide RNA is engineered to have a 5′ end that is complimentary to the target DNA sequence (essential gene). Once the Cas9 protein is activated, the Cas9 protein finds a potential target sequence with the appropriate PAM, the protein will cleave the bases immediately upstream of the PAM and pair them with the complementary region on the guide RNA (Sternberg et al Nature 507(7490), 62–67 (2014)). The prior art teaches the structure and function of synthetic promoters, nucleases, DNA modifying enzyme cas9. For instance, Buchman et al., (PNAS, 2018, Vol. 115(18): 4725-4730, in IDS) provides evidence that there are structural and functional variations among different promoters and their utility in diverse populations/host cell genome and cellular context remains to be demonstrated and limitations of vector systems comprising different synthetic promoters (see abstract; Introduction; Discussion and entire document. Hammond et al., (PLOS Genetics, 2017, Vol. 13(10), pages 1-16, in IDS) provides evidence that there are limitations regarding gene drive constructs comprising CRISPR nuclease(s) constructs and leads to selection to resistance (abstract; See Fig. 1, page 3, Fig. 2, page 6; Fig.3, page 8; Fig. 4, page 10; and entire document). Knott et al., (Science, 2018, Vol. 361: 866-869) provides evidence that the structure, function and binding to the target sequence and the efficiency varies depending on the origin of CRISPR/Cas nuclease(s), design and structure of synthetic guide RNAs and conclude unintended binding, modification and cleavage of nucleic acids pose a challenge to all technologies for genetic modification ... "reinforces the necessity for nuclease specificity and targeted delivery'' i.e., structure associated with function (Abstract; col. 1, page 869 and entire document). 
The claims 1, 3-4, 8-10, 14, 17-20 embrace any one or more additional sequences, wherein the one or more additional sequences allow the vector to be positioned in a chromosome or an extra-chromosomal element. The DNA sequences that allows the vector to be positioned in a chromosome or an extra-chromosomal element, other than the transposase binding site, LTRs, recombinase binding site, a sequence with homology to a desired location on the chromosome or the extra-chromosomal element encompassed within the genus of one or more generic sequence as broadly claimed have not been disclosed for the contemplated biological activity to facilitate positioning in a chromosome or an extra-chromosomal element.  Based upon the prior art there is expected to be sequence variation among the species of one or more sequence that allows the vector to be positioned in a chromosome or an extra-chromosomal element. The specification however has not disclosed the any one or more sequences other than ones recited in claim 13. There is no evidence on the record of a relationship between the structures of the one or more sequence of any of the embraced one or more sequence that would provide any reliable information about the structure of DNA molecules within the genus of one or more sequence that would allow the vector to be positioned in a chromosome or an extra-chromosomal element. The specification provides no information, beyond the characterization of a vector comprising specific constructs and specific structures (see Examples 1-6, 15, of specification) has been provided by the applicants', which would indicate that they had possession of claimed genera of structural elements recited in the vector. 
The claimed invention as a whole is not adequately described if the claims require essential or critical elements or motifs which are not adequately described in the specification
and which is not conventional in the art as of applicants effective filing date. Possession may be
shown by actual reduction to practice, clear depiction of the invention in a detailed drawing or by
describing the invention with sufficient relevant identifying characteristics such that a person
skilled in the art would recognize that the inventor had possession of the claimed invention. Pfaff
v. Wells Electronics. Inc., 48 USPQ2d 1641, 1646 (1998). In the instant case, the specification fails to describe what DNA molecules fall into this genus. Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) and Amgen lnc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). 
Therefore, Applicant was not in possession of the genus of promoter operably linked to Cas9 that induces cleaving and generating one or more single or double strand breaks in the endogenous copy of the essential gene as encompassed by the claims. University of California v.Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that to fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that ''the inventor invented the claimed invention.''

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19-20 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 recites conditional limitation “when a nuclease domain of Cas9 is inactivated” suggesting the limitation is not required by the claim and subject to fulfillment of the condition. Thus, the limitation of claim 19 is optional and is not required by the claim and  does not limit the Cas9 of base claim. Claim 20 is included in the rejection as it depends from the rejected base claim.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Maintained-Double Patenting
Claims 1, 3-4, 8-10, 13-14, 17-19 and 20 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 16-17, 27-29 of copending Application No. 16673823 in view of Noble et al (Sci. Adv. April 5, 2017;3: e1601964 , 1-7). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to a vector gene drive system that is structurally and functionally similar. For instance, claims in the instant application is directed to a vector, comprising: a first gene encoding a DNA sequence modifying enzyme, wherein the DNA modifying enzyme induces one or more sequence modifications in an endogenous copy of an essential gene; a first promoter regulating/that regulates an expression of the first gene encoding the DNA sequence modifying enzyme; a second gene encoding a rescue transgene; a second promoter regulating/that regulates an expression of the rescue transgene; and optionally, one or more cargo sequences; wherein the vector comprises one or more additional sequences, wherein the one or more additional sequences allow the vector to be positioned in a chromosome or an extra-chromosomal element, and wherein the DNA sequence modifying enzyme is Cas9 nuclease, the one or more sequence modifications being cleavage of the essential gene resulting in the essential gene being rendered partially or wholly non-functional and resulting in a defect in survival, growth control, fertility, or differentiation in absence of the rescue transgene, wherein a rescue of the defect occurs by the rescue transgene being positioned in a chromosomal or extrachromosomal location that is different from the location of the endogenous copy of the essential gene, wherein the rescue transgene is either a recoded copy of the essential gene or is a gene of unrelated sequence, wherein the rescue transgene encodes a protein that is functionally equivalent to a protein encoded by the essential gene, and wherein the DNA sequence modifying enzyme does not modify the rescue transgene. Dependent claims limit the Cas9 nuclease cleaves and generates one or more single or double strand breaks in the endogenous copy of the essential gene and wherein the one or more single or double strand breaks are repaired to create an altered sequence of the essential gene. Claims further limit the chromosome is an autosome, X chromosome, Y chromosome, or supernumerary chromosome. In contrast claims in ‘823 is directed to a two-vector system comprising: a first vector comprising: a first sequence encoding a first component of a DNA sequence modifying complex; a second sequence encoding a second component of the DNA sequence modifying complex; a first promoter operably linked to the first sequence encoding the first component of the DNA sequence modifying complex, a second promoter operably linked to the second sequence encoding the second component of the DNA sequence modifying complex, wherein the DNA modifying enzyme complex modifies an endogenous copy of an essential gene; a second vector comprising: a rescue transgene sequence; a rescue transgene promoter operably linked to the rescue transgene sequence; and optionally, one or more cargo sequence. A two-vector system comprising: a first vector comprising: a DNA sequence modifying enzyme; a first promoter operably linked to the DNA sequence modifying enzyme, wherein the DNA modifying enzyme complex modifies an endogenous copy of an essential gene; a second vector comprising: a rescue transgene sequence; a rescue transgene promoter operably linked to the rescue transgene sequence; and optionally, one or more cargo sequences. Dependent claims limit the vector system of claim 1, wherein the first component of the DNA sequence modifying complex is a nuclease, a base editor, or a Search and Replace Prime editor, wherein the nuclease cleaves and generates one or more double strand breaks in the endogenous copy of the essential gene and wherein the one or more double strand breaks are repaired to create an altered sequence of the essential gene. Claims in ‘823 differ from claimed invention by not disclosing that DNA sequence modifying enzyme is Cas9 and gRNA. The deficiency is cured by Noble who teaches a construct reconstitutes the target gene after cutting - so an essential gene can be chosen as the target to select against resistant alleles – and uses multiple gRNAs, wherein the construct comprises: (a) recoded target gene (rescue gene), (b) plurality of gRNAs,(c)  CRIPR nuclease (Cas9 a DNA modifying enzyme), (d) Cargo and  (d) arbitrary homology (see figure 1C, see below). Therefore, it would have been obvious to one of skill in the art, at the time the invention was made, to use Cas9 as nuclease as disclosed by Noble et al. This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to arguments
While Applicant has requested that the rejection be held in abeyance until allowable subject matter can be identified, a request of abeyance does not overcome or address an issue of obvious double patenting between claims in the instant case and application 16673823. Thus the rejection is maintained.
Conclusion
No claims allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hammond A, et al. (2016) A CRISPR-Cas9 gene drive system targeting female reproductionin the malaria mosquito vector Anopheles gambiae. Nat Biotechnol 34: 78–83.
Gantz VM, et al. (2015) Highly efficient Cas9-mediated gene drive for population modification of the malaria vector mosquito Anopheles stephensi. Proc Natl Acad Sci USA 112:E6736–E6743. 
Tham et al.  DNA Repair 38 (2016) 75–83.
Jinek et al (W02013/176772, 11/28/2013, art of record)  teach an expression vector comprising:  (i) a nucleotide sequence encoding a DNA-targeting RNA, wherein the DNA-targeting RNA comprises: (a) a first segment comprising a nucleotide sequence that is complementary to a sequence in a target DNA; and  (b) a second segment that interacts with a site-directed modifying polypeptide; and (ii) a nucleotide sequence encoding the site -directed modifying polypeptide, wherein the site- directed modifying polypeptide comprises: (a) an RNA-binding portion that interacts with the DNA-targeting RNA; and  (b) an activity portion that modulates transcription within the target DNA, wherein the site of modulated transcription within the target DNA is determined by the DNA-targeting RNA (see claim 13 of ‘772).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632